1 Donald E. Morel Chairman and Chief Executive Officer William J. Federici Vice President and Chief Financial Officer Investor Relations Contact: Michael A. Anderson Vice President and Treasurer mike.anderson@westpharma.com Jefferies 2010 Global Life Sciences Conference June 9, 2010 NYSE: WST westpharma.com All trademarks and registered trademarks are the property of West Pharmaceutical Services, Inc., unless noted otherwise. 2 This presentation contains forward-looking statements, within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, that are based on management’s beliefs and assumptions, current expectations, estimates and forecasts.Statements that are not historical facts, including statements that are preceded by, followed by, or that include, words such as “estimate,” “expect,” “intend,” “believe,” “plan,” “anticipate” and other words and terms of similar meaning are forward-looking statements.West’s estimated or anticipated future results, product performance or other non-historical facts are forward-looking and reflect our current perspective on existing trends and information. Many of the factors that will determine the Company’s future results are beyond the ability of the Company to control or predict.These statements are subject to known or unknown risks or uncertainties, and therefore, actual results could differ materially from past results and those expressed or implied in any forward-looking statement.You should bear this in mind as you consider forward-looking statements. A non-exclusive list of important factors that may affect future results may be found in West’s filings with the Securities and Exchange Commission, including our annual report on Form 10-K and our periodic reports on Form 10- Q and Form 8-K. You should evaluate any statement in light of these important factors. Safe Harbor Statement 3 Corporate Profile •For more than eighty years, a global leader in the development and manufacture of components and systems for injectable drug delivery –Vial closure systems –Prefillable syringe components –Components for diagnostics –Devices and device sub- assemblies –Safety and administration systems •Market capitalization $1.4 billion •Diverse, stable customer base •Global footprint Devices Proprietary Products 4 West Pharmaceutical Services Today ●32 plants in 10 countries ●34 sales offices ●7 technical centers 6,000 employees worldwide 5 Sales and Income from Continuing Operations ($ in millions) 6 First Quarter 2010 Results $ millions, except per share data Net Sales Gross Margin 30% 29% Research & Development Selling, General & Administrative Exp. Net Income Diluted EPS - GAAP Diluted EPS - Non-GAAP First quarter 2010 diluted EPS - Non-GAAP excludes a net ($0.01) per share forrestructuring charges. First quarter 2009 diluted EPS - Non-GAAP excludes a net $0.04 per share for discrete tax benefits and Tech restructuring charges. 7 Consolidated First Quarter 2010 Operating Results ($ millions) •Ex-Currency, Growth was: $ 10.0Gross Profit (14.4%) $ 6.0Adjusted Operating Profit (27.4%) •Currency translation added: $ 9.8 Revenue $ 2.9 Gross Profit $ 1.6 Operating Profit •Comparative result drivers: –Favorable volume and mix, increased pricing and increased efficiencies –Increasing labor, overhead and depreciation costs –SG&A cost containment 8 •Global economic conditions unsettled, however •Global pharmaceutical revenue growth projected to be 4-6% (per IMS) on modest unit growth •North America growth projected at 4.5 - 5.5% •Europe growth moderate 2-4% •Emerging economies should grow > 10% (India, China, Brazil) •Managing through: –Impact of US healthcare legislation –Industry mergers and consolidation –Changing customer order/inventory patterns Challenging Business Environment 9 2010 Priorities •Establishing the new organization •Evolution of a global, cross-business unit selling model •Crystal Zenith® syringe system •The Global Quality Initiative 10 Pharmaceutical Packaging Systems (How drugs are contained) Primary Container Solutions Pharmaceutical Delivery Systems (How drugs are administered) Administration Systems Business Unit Re-alignment •Safety systems (NovaGuard, éris) •Reconstitution systems - Medimop •CZ prefillable syringe systems •Advanced Injection Systems (Confidose) •Tech Group Contract Manufacturing •Small volume parenteral packaging •Large volume parenteral packaging •Prefillable syringe components •Disposable medical device components •Diagnostic, dental, veterinary packaging 11 Five-Year Growth Opportunity $2 billion combined markets for safety, prefilled and auto-injectors, with unit growth 6-12%, depending on product and therapeutic segment Strategic Planning Goals: •Projected 2014 sales of $0.6 billion •Projected 2014 Operating margin: 20% $1.5 billion market for components with unit growth 0% to 8% per year, depending on product and therapeutic segment Strategic Planning Goals: •Projected 2014 sales of $1.0 billion •Projected 2014 Operating margin: 20% Pharmaceutical Packaging Systems Primary Container Solutions Pharmaceutical Delivery Systems Administration Systems Consolidated 2014 Planning Objectives •2014 Sales: $1.6 billion •2014 Operating Margin: 19% •2014 Consolidated ROIC: 17% 12 Long Term Business Drivers •Demographics •Growth in Biologics & Vaccines •Requirement for easy, safe, accurate dosing •Combination product growth •Generic growth •Increasing global access to advanced healthcare West supplies sophisticated packaging systems for the top 20 biologic drugs (by sales) currently on the market. 13 Category Key Customers Projected Growth Diabetes > 10 % Oncology > 10 % Vaccines > 10 % Autoimmune >8% IMS April 2010 Report; Business Insights 2009; GBI Research 2009 Therapeutic Category Growth Expectations 14 Packaging Systems Growth Strategy West’s Competitive Advantages: •Unmatched expertise in drug - material interactions •Market leader in packaging for biologics •Protected IP: Proprietary materials and processing technology - Drug Master File (DMF) 1546 •Regulatory barriers to entry: US NDAs and ANDAs require proof of stability •Global manufacturing footprint •Global technical support Pharmaceutical Packaging Systems (How drugs are contained) Primary Container Solutions •Therapeutic segment focus •Generate incremental value per unit •Leverage changing regulatory environment •Optimize manufacturing productivity •Strategic acquisitions •Geographic expansion •China •India 15 Value Proposition PROPRIETARY PRODUCTS Revenue and Margin Opportunity Disposable Device Disposable Device Components Components Westar® RS Mix2Vial® NovaGuard™ éris™ Westar® RU Standard Components Standard Components Consumer Consumer Products Products Packaging Delivery 16 High-Value Products Drive Growth Westar® RS State of the art ready-to-sterilize elastomer closures Westar® RU State of the art ready-to-use syringe plungers and closures Envision™ Technically advanced, automated vision inspection system NovaPure™ Unrivaled quality….by design 17 Faster Growth of High-Value Products Pharmaceutical Packaging Systems 18 Delivery Systems Growth Strategy •Concentrate on systems for unmet market needs •Build market share in multi- component systems for drug administration utilizing Daikyo CZ as a platform technology •Production supported by existing design, multi-material molding, and assembly capabilities •Expand through innovation and strategic technology acquisitions Pharmaceutical Packaging Systems Primary Container Solutions Pharmaceutical Delivery Systems Administration Systems •Therapeutic segment focus •Generate incremental value per unit •Leverage changing regulatory environment •Optimize manufacturing productivity •Strategic acquisitions •Geographic expansion •China •India 19 CZ Syringe + ConfiDose® West Solutions to Biopharma Lifecycle Management Components 20 Pharmaceutical Delivery Systems Key Programs Vial2Bag™ Mix2Vial® MixJect® NovaGuard™ Safety
